Plaintiff’s counsel argued that if the words were spoken out of concern, and with no evil intention, it should have been taken advantage of by justification. 2 Esp.N.P. 260. That malice need not be proved it being part of the definition of slander (4 Bl.Comm. 125) and that those words, the native consequence of which is a damage to the person of whom they are spoken, are accounted malicious in law; and of this opinion were the court, who directed the jury that the words, if they were spoken, imported malice, and no proof of it was necessary on the part of the • plaintiff.
Verdict for the plaintiff and three shillings ninepence damages, etc.